     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 1 of 34


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SANTIAGO SANCHEZ,                                 No. 2:17-cv-0455 DB P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JOEL MARTINEZ,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding with a petition for a writ of habeas corpus under

18   28 U.S.C. § 2254. Petitioner challenges his convictions imposed by the Sacramento County

19   Superior Court in 2013 for crimes involving sexual misconduct with children. Petitioner alleges:

20   (1) there was insufficient evidence to support count 1; (2) the exclusion of impeachment evidence

21   violated his rights to due process; (3) numerous instances of prosecutorial misconduct; (4)

22   admission of evidence of Child Sexual Abuse Accommodation Syndrome violated his due

23   process and other rights; and (5) the cumulative effect of all errors violated due process. For the

24   reasons set forth below, this court will recommend the petition be denied.

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 2 of 34


 1                                          BACKGROUND
 2   I. Facts Established at Trial
 3          The California Court of Appeal for the Third Appellate District provided the following
 4   factual summary:
 5                         Defendant was 19 years old and volunteering at an after-
                   school program when he met S.S. Despite the fact defendant was
 6                 seven or eight years older than S.S., the two became friends. About
                   a month later, defendant met S.S.'s mother, C.C., at the after-school
 7                 program and was invited over to their house to meet her husband,
                   J.A., with whom defendant shared an interest in automotive repair
 8                 and body work. At the house, defendant also met the other children
                   in the household, D.C., M.C., and their younger brother, E.C. Over
 9                 the course of about a year, defendant and J.A. became friends and
                   worked on cars together. Defendant also routinely watched the
10                 children when their parents went out.
11                         In August 2011, defendant committed the crimes involved in
                   this case. He was 20 years old. His victims, D.C. and M.C., were
12                 eight years old and 10 years old, respectively.
13                                         Crimes against M.C.
14                          Defendant stayed the night at the family's house on August 1,
                   2011. While watching a movie with the children in the living room,
15                 defendant touched M.C. twice with his hand on her vaginal area, over
                   her clothes, removing it about “two seconds” after M.C. told him to
16                 “stop.” The next morning, defendant was asked to watch the children
                   while C.C. went to work and J.A. went to Pick–n–Pull. He agreed.
17                 Before J.A. left, M.C. told him defendant was “bothering” her; not
                   understanding the seriousness of the situation, J.A. told her to “just
18                 tell him to stop bothering you.” That day, the children had various
                   chores to do. Defendant contributed by helping S.S. with the yard
19                 work. As defendant watered the front lawn, M.C. passed by him on
                   her way to get a hedge trimmer for S.S. Defendant reached out and
20                 briefly touched her chest with the back of his hand. Believing
                   defendant did so “on purpose” because “he was smiling,” M.C. told
21                 him to “stop.” Defendant responded that “he wasn't doing anything
                   wrong.” When she again passed by defendant to get a shovel for S.S.,
22                 defendant again reached out and briefly touched her with the back of
                   his hand, this time on her vaginal area. M.C. again told him to “stop.”
23                 Defendant again said he “didn't do anything.” Defendant confirmed
                   in his statement to police that he touched M.C.'s chest “like one time”
24                 and he touched her vaginal area “like twice,” always over her
                   clothing.
25
                          Based on these facts, as previously mentioned, defendant was
26                 convicted of two counts of committing a lewd or lascivious act on
                   M.C., a child under the age of 14 years.
27
     ////
28
                                                      2
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 3 of 34


 1                                      Crimes against D.C.

 2                      After defendant finished watering the lawn, the children
                asked to play in the swimming pool. Defendant agreed. While he and
 3              S.S. finished up the yard work, the other children went inside the
                house to change into swimming suits. After the children had
 4              changed, defendant went into S.S.'s bedroom to change into some
                shorts. The record is unclear as to whether D.C. was already in the
 5              bedroom when defendant came in, or whether she came into the room
                after defendant had changed. Either way, she began playing with
 6              S.S.'s guitar on the bottom bunk of the bunk beds S.S. shared with
                his younger brother, E.C. Defendant took the guitar away and
 7              climbed on top of her. By his own account, he pulled her swimming
                suit to the side to expose her vagina, and pulled up one of the leg
 8              openings of his shorts to allow him to pull out his penis. He then
                attempted to insert his penis into D.C.'s vagina, but was unsuccessful
 9              because his penis was not erect.

10                      Unbeknownst to defendant, S.S. had entered the house
                looking for D.C. Having seen defendant touch M.C.'s buttocks on
11              two previous occasions, S.S. decided to keep “a closer eye on him.”
                With this purpose in mind, S.S. entered the house quietly through the
12              back door, “snuck around the corner to check the living room,” and
                then “went down the hallway a little.” From the hallway, S.S. saw
13              defendant on top of D.C. on the bed. Defendant's “hip area ... was
                moving up and down.” D.C. told defendant to “[s]top.” Defendant
14              responded: “Just go with it.” S.S. “stood there for about a minute”
                trying to decide what to do. He considered confronting defendant,
15              but “figured if [he] did that, that [defendant] would leave and would
                most likely, probably, get away with it.” Instead, S.S. left the house
16              “to go call the cops.” On his way out, S.S. told M.C. to “stay outside”
                and that he “would be back.” He then got on his bicycle and rode to
17              a neighbor's house. When this neighbor was not home, S.S. rode to a
                nearby gas station and used a stranger's cell phone to call 911.
18
                        Meanwhile, according to defendant's statement to police, he
19              stopped his assault on D.C. shortly after it began and allowed her to
                go outside to play with her siblings. Defendant also told police he
20              penetrated D.C.'s vagina with one of his fingers while giving her a
                piggyback ride down the hallway. His statement is unclear as to when
21              exactly this took place, except that it happened before he tried having
                sex with her and she was already wearing her swimming suit.
22              Regardless of the precise timing, defendant admitted: “I was tryin[g]
                to put it in there. My finger.” He also admitted he succeeded in
23              penetrating D.C.'s vagina with his finger. When asked whether it
                turned him on, defendant answered: “Uh, yes, a little.” When asked
24              whether it probably caused him to then try something more with
                D.C., defendant responded: “Yeah.”
25
                        Based on these facts, as previously mentioned, defendant was
26              convicted of one count of sexual penetration, one count of attempted
                sexual intercourse, and two counts of committing a lewd or
27              lascivious act on D.C., a child under the age of 14 years.

28   ////
                                                   3
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 4 of 34


 1                          Police arrived at the house a short time after S.S. made the
                    call to 911. Defendant was taken into custody, advised of his
 2                  Miranda rights and questioned. He eventually admitted to touching
                    M.C.'s vagina and chest over her clothes, penetrating D.C.'s vagina
 3                  with his finger while giving her a piggyback ride, and attempting to
                    penetrate her vagina with his penis while on the bed. Defendant also
 4                  wrote down that he “made a mistake” when he “tr[ied] to put
                    something in [D.C.],” but he “was not thrusting” and stopped when
 5                  she told him to stop. He also wrote a letter apologizing to the family
                    for his actions.
 6

 7   People v. Sanchez, 246 Cal. App. 4th 167, 170-72 (2016) (footnotes omitted).

 8   II. Procedural Background

 9          A. Judgment and Sentencing

10          On February 15, 2013, a jury found petitioner guilty of the following:

11          Count 1 - sexual digital penetration of a child under ten years of age in violation of Cal.

12   Penal Code § 288.7(b);

13          Counts 2, 4, 5, and 7 - lewd and lascivious act upon a child under the age of fourteen in

14   violation of Cal. Penal Code § 288(a);

15          Count 3 - attempted sexual intercourse or sodomy of a child under ten years of age in

16   violation of Cal. Penal Code §§ 664/288.7(a); and

17          Count 6 - battery in violation of Cal. Penal Code § 242.

18   The jury found true the allegation that appellant committed the above offenses against more than

19   one victim within the meaning of California Penal Code § 667.61(e)(4). (2 RT 1081-82.)

20          On March 15, 2013, the court found petitioner ineligible for probation and sentenced him

21   to an aggregate indeterminate term of 65 years-to-life in prison. (2 RT 1096-99.)

22          B. State Appeal and Federal Proceedings

23          On March 15, 2013, petitioner appealed to the California Court of Appeal, Third

24   Appellate District, case no. C073360.1 (1 CT 484.) In 2016, the Court of Appeal affirmed

25   1Respondent lodged the following portions of the state court record: petitioner’s opening brief on
26   appeal (Lodged Document “LD” 1), respondent’s response (LD 2), petitioner’s reply (LD 3), the
     decision of the California Court of Appeal (LD 4), the petition for review to the California
27   Supreme Court (LD 6), and the California Supreme Court’s denial of review (LD 7). Respondent
     also lodged the Clerk’s Transcript (“CT”), the Record of Transcript (“RT”), and the Record of
28   Transcript on Remand (“RT REMAND”).
                                                      4
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 5 of 34


 1   petitioner’s convictions, but remanded the matter for resentencing with directions to the superior
 2   court to exercise its discretion under rule 4.425 of the California Rules of Court in deciding
 3   whether to impose consecutive or concurrent sentences for petitioner’s crimes. Sanchez, 246 Cal.
 4   App. 4th at 170.
 5          On May 9, 2016, petitioner filed a petition for review in the California Supreme Court,
 6   case no. S234355, which was denied in a summary order on June 29, 2016.2 (LD 6, 7.) On
 7   August 24, 2016, on remand, the trial court resentenced appellant to an aggregate indeterminate
 8   term of 50 years to life. (RT REMAND 2-5.)
 9          On March 1, 2017, petitioner filed the present petition for writ of habeas corpus with this
10   court. (ECF No. 1.) Respondent filed an answer (ECF No. 15) and petitioner filed a traverse
11   (ECF No. 24).
12          STANDARDS OF REVIEW APPLICABLE TO HABEAS CORPUS CLAIMS
13          An application for a writ of habeas corpus by a person in custody under a judgment of a
14   state court can be granted only for violations of the Constitution or laws of the United States. 28
15   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or
16   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502
17   U.S. 62, 67-68 (1991); Park v. California, 202 F.3d 1146, 1149 (9th Cir. 2000).
18          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas
19   corpus relief:
20              An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be granted
21              with respect to any claim that was adjudicated on the merits in State court
                proceedings unless the adjudication of the claim –
22
                (1) resulted in a decision that was contrary to, or involved an
23              unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or
24
     ////
25

26
     2In the answer, respondent frequently refers to this petition as a petition for a writ of habeas
27   corpus. That appears to be an error. The document is a petition for review of the Court of
     Appeals’ decision. (See LD 6.) There is no indication that petitioner filed any petitions for
28   habeas corpus relief in the state courts.
                                                       5
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 6 of 34


 1              (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the State
 2              court proceeding.

 3          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

 4   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

 5   Greene v. Fisher, 565 U.S. 34, 37 (2011); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011)

 6   (citing Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). Circuit court precedent “‘may be

 7   persuasive in determining what law is clearly established and whether a state court applied that

 8   law unreasonably.’” Stanley, 633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th

 9   Cir. 2010)). However, circuit precedent may not be “used to refine or sharpen a general principle

10   of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

11   announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 567 U.S.

12   37 (2012)). Nor may it be used to “determine whether a particular rule of law is so widely

13   accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be

14   accepted as correct.” Id. at 1451. Further, where courts of appeals have diverged in their

15   treatment of an issue, it cannot be said that there is “clearly established Federal law” governing

16   that issue. Carey v. Musladin, 549 U.S. 70, 76-77 (2006).

17          A state court decision is “contrary to” clearly established federal law if it applies a rule

18   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

19   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003)

20   (quoting Williams, 529 U.S. at 405-06). “Under the ‘unreasonable application’ clause of §

21   2254(d)(1), a federal habeas court may grant the writ if the state court identifies the correct

22   governing legal principle from th[e] [Supreme] Court's decisions, but unreasonably applies that

23   principle to the facts of the prisoner's case.’” Lockyer v. Andrade, 538 U.S. 63, 75 (2003)

24   (quoting Williams, 529 U.S. at 413); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). “[A]

25   federal habeas court may not issue the writ simply because that court concludes in its independent

26   judgment that the relevant state-court decision applied clearly established federal law erroneously

27   or incorrectly. Rather, that application must also be unreasonable.” Williams, 529 U.S. at 411;

28   see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Andrade, 538 U.S. at 75 (“It is not
                                                        6
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 7 of 34


 1   enough that a federal habeas court, in its independent review of the legal question, is left with a
 2   firm conviction that the state court was erroneous.” (Internal citations and quotation marks
 3   omitted.)). “A state court's determination that a claim lacks merit precludes federal habeas relief
 4   so long as ‘fairminded jurists could disagree’ on the correctness of the state court's decision.”
 5   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,
 6   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a
 7   state prisoner must show that the state court's ruling on the claim being presented in federal court
 8   was so lacking in justification that there was an error well und erstood and comprehended in
 9   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.
10          There are two ways a petitioner may satisfy subsection (d)(2). Hibbler v. Benedetti, 693
11   F.3d 1140, 1146 (9th Cir. 2012). He may show the state court’s findings of fact “were not
12   supported by substantial evidence in the state court record” or he may “challenge the fact -finding
13   process itself on the ground it was deficient in some material way.” Id. (citing Taylor v. Maddox,
14   366 F.3d 992, 999-1001 (9th Cir. 2004)); see also Hurles v. Ryan, 752 F.3d 768, 790-91 (9th Cir.
15   2014) (If a state court makes factual findings without an opportunity for the petitioner to present
16   evidence, the fact-finding process may be deficient and the state court opinion may not be entitled
17   to deference.). Under the “substantial evidence” test, the court asks whether “an appellate panel,
18   applying the normal standards of appellate review,” could reasonably conclude that the finding is
19   supported by the record. Hibbler, 693 F.3d at 1146 (9th Cir. 2012).
20          The second test, whether the state court’s fact-finding process is insufficient, requires the
21   federal court to “be satisfied that any appellate court to whom the defect [in the state court’s fact -
22   finding process] is pointed out would be unreasonable in holding that the state court’s fact-finding
23   process was adequate.” Hibbler, 693 F.3d at 1146-47 (quoting Lambert v. Blodgett, 393 F.3d
24   943, 972 (9th Cir. 2004)). The state court’s failure to hold an evidentiary hearing does not
25   automatically render its fact finding process unreasonable. Id. at 1147. Further, a state court may
26   make factual findings without an evidentiary hearing if “the record conclusively establishes a fact
27   or where petitioner’s factual allegations are entirely without credibility.” Perez v. Rosario, 459
28   F.3d 943, 951 (9th Cir. 2006) (citing Nunes v. Mueller, 350 F.3d 1045, 1055 (9th Cir. 2003)).
                                                         7
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 8 of 34


 1          The court looks to the last reasoned state court decision as the basis for the state court
 2   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).
 3   “[I]f the last reasoned state court decision adopts or substantially incorporates the reasoning from
 4   a previous state court decision, [this court] may consider both decisions to ‘fully ascertain the
 5   reasoning of the last decision.’” Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en
 6   banc) (quoting Barker v. Fleming, 423 F.3d 1085, 1093 (9th Cir. 2005)). “When a federal claim
 7   has been presented to a state court and the state court has denied relief, it may be presumed that
 8   the state court adjudicated the claim on the merits in the absence of any indication or state-law
 9   procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption may be
10   overcome by showing “there is reason to think some other explanation for the state court's
11   decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)).
12   Similarly, when a state court decision on a petitioner's claims rejects some claims but does not
13   expressly address a federal claim, a federal habeas court must presume, subject to rebuttal, that
14   the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289, 293 (2013).
15   When it is clear, that a state court has not reached the merits of a petitioner’s claim, the
16   deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal habeas court
17   must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462 F.3d 1099,
18   1109 (9th Cir. 2006); Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).
19          If a petitioner overcomes one of the hurdles posed by section 2254(d), the federal court
20   reviews the merits of the claim de novo. Delgadillo v. Woodford, 527 F.3d 919, 925 (9th Cir.
21   2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc) (“[I]t is now clear
22   both that we may not grant habeas relief simply because of § 2254(d)(1) error and that, if there is
23   such error, we must decide the habeas petition by considering de novo the constitutional issues
24   raised.”). For the claims upon which petitioner seeks to present evidence, petitioner must meet
25   the standards of 28 U.S.C. § 2254(e)(2) by showing that he has not “failed to develop the factual
26   basis of [the] claim in State court proceedings” and by meeting the federal case law standards for
27   the presentation of evidence in a federal habeas proceeding. See Cullen v. Pinholster, 563 U.S.
28   170, 186 (2011).
                                                         8
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 9 of 34


 1                                                ANALYSIS
 2            Petitioner alleges the following claims: (1) there was insufficient evidence of digital
 3   penetration to support count 1; (2) the exclusion of impeachment evidence violated his rights to
 4   due process; (3) numerous instances of prosecutorial misconduct violated his due process rights;
 5   (4) admission of evidence of Child Abuse Accommodation Syndrome violated his due process
 6   rights; and (5) the cumulative effect of all errors violated due process. For the reasons set forth
 7   below, this court finds petitioner fails to satisfy the requirements of 28 U.S.C. § 2254(d) and
 8   recommends the petition be denied.
 9   I. Claim 1 – Insufficient Evidence of Corpus Delicti
10            Petitioner argues his conviction on count 1 violates the “corpus delicti rule” because there
11   was no evidence to support the act of digital penetration apart from petitioner’s confession to it.
12   (See ECF No. 1 at 59-60.)
13          A. Applicable Legal Standards
14           The United States Supreme Court has held that when reviewing a sufficiency of the
15   evidence claim, a court must determine whether, viewing the evidence and the inferences to be
16   drawn from it in the light most favorable to the prosecution, any rational trier of fact could find
17   the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,
18   319 (1979). A reviewing court may set aside the jury's verdict on the ground of insufficient
19   evidence only if no rational trier of fact could have agreed with the jury.” Cavazos v. Smith, 565
20   U.S. 1, 2 (2011) (per curiam). Moreover, “a federal court may not overturn a state court decision
21   rejecting a sufficiency of the evidence challenge simply because the federal court disagrees with
22   the state court. The federal court instead may do so only if the state court decision was
23   ‘objectively unreasonable.’” Id. (citing Renico v. Lett, 559 U.S. 766 (2010)). The Supreme
24   Court cautioned that “[b]ecause rational people can sometimes disagree, the inevitable
25   consequence of this settled law is that judges will sometimes encounter convictions that they
26   believe to be mistaken, but that they must nonetheless uphold.” Id.
27   ////
28   ////
                                                         9
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 10 of 34


 1          B. State Court Opinion
 2                          Defendant contends the evidence was insufficient to establish
                    the corpus delicti of the crime of sexual penetration. He is mistaken.
 3
                             “In every criminal trial, the prosecution must prove the
 4                  corpus delicti, or the body of the crime itself—i.e., the fact of injury,
                    loss, or harm, and the existence of a criminal agency as its cause. In
 5                  California, it has traditionally been held, the prosecution cannot
                    satisfy this burden by relying exclusively upon the extrajudicial
 6                  statements, confessions, or admissions of the defendant. [Citations.]
                    Though mandated by no statute, and never deemed a constitutional
 7                  guaranty, the rule requiring some independent proof of the corpus
                    delicti has roots in the common law. [Citation.] California decisions
 8                  have applied it at least since the 1860's. [Citation.]” (People v.
                    Alvarez (2002) 27 Cal.4th 1161, 1168–1169, 119 Cal.Rptr.2d 903,
 9                  46 P.3d 372 (Alvarez).) “The purpose of the corpus delicti rule is to
                    assure that ‘the accused is not admitting to a crime that never
10                  occurred.’ ” (People v. Jones (1998) 17 Cal.4th 279, 301, 70
                    Cal.Rptr.2d 793, 949 P.2d 890 (Jones), quoting People v. Jennings
11                  (1991) 53 Cal.3d 334, 368, 279 Cal.Rptr. 780, 807 P.2d 1009
                    (Jennings).)
12
                            “The independent proof may be circumstantial and need not
13                  be beyond a reasonable doubt, but is sufficient if it permits an
                    inference of criminal conduct, even if a noncriminal explanation is
14                  also plausible. [Citations.] There is no requirement of independent
                    evidence of every physical act constituting an element of an offense,’
15                  so long as there is some slight or prima facie showing of injury, loss,
                    or harm by a criminal agency. [Citation.] In every case, once the
16                  necessary quantum of independent evidence is present, the
                    defendant's extrajudicial statements may then be considered for their
17                  full value to strengthen the case on all issues. [Citations.]” (Alvarez,
                    supra, 27 Cal.4th at p. 1171, 119 Cal.Rptr.2d 903, 46 P.3d 372;
18                  People v. Robbins (1988) 45 Cal.3d 867, 885–886, 248 Cal.Rptr.
                    172, 755 P.2d 355 (Robbins), superseded by statute on another
19                  ground as stated in Jennings, supra, 53 Cal.3d at p. 387, fn. 13, 279
                    Cal.Rptr. 780, 807 P.2d 1009.)
20
                             Defendant argues: “There was no evidence of count one,
21                  digital penetration of [D.C.] when she was on [defendant's] back (
                    288.7, subd. (b)), other than [defendant's] own admission, in the
22                  course of the police interrogation, that he had touched her in that way
                    while giving her a piggyback ride.” We agree defendant's admission
23                  is the only direct evidence of the digital penetration. D.C. did not
                    testify to this specific criminal act and did not reveal it in the special
24                  assault forensic evaluation (SAFE) interview. Nor did anyone else
                    witness the crime. Nevertheless, we conclude the circumstantial
25                  evidence is more than sufficient to establish the corpus delicti of
                    sexual penetration.
26

27   The court then went on to examine in detail the facts and holdings in Jones, 17 Cal. 4th 279,
28   Jennings, 53 Cal.3d 334, and Robbins, 45 Cal.3d 867. The court noted that the corpus delicti
                                                        10
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 11 of 34


 1   rule required only “independent evidence establishing a slight or prima facie showing of some
 2   injury, loss or harm, and that a criminal agency was involved.” It then found that there was
 3                   both direct and circumstantial evidence of sexual activity engaged in
                     by defendant against D.C., and since she was eight years old at the
 4                   time, [and] there can be no dispute the activity was criminal in nature.
                     We hold this evidence is more than sufficient to provide a prima facie
 5                   showing of injury, loss, or harm by a criminal agency, such that
                     defendant's confession may be considered for its full value to fill in
 6                   the precise nature of the crimes committed against D.C.
 7   The court concluded that “there was sufficient evidence, independent of defendant's confession to
 8   police, to establish the corpus delicti of sexual penetration.” Sanchez, 246 Cal. App. 4th at 173-
 9   78.
10           C. Analysis of Claim 1 – Insufficient Evidence of Corpus Delicti
11           Petitioner argues the “corpus delicti rule” requires corroboration for a confession and,
12   here, the prosecution presented no evidence independent of petitioner’s confession that he
13   digitally penetrated D.C. during a piggyback ride. Therefore, petitioner continues, there was
14   insufficient evidence to convict him of Count 1. Petitioner points to D.C.’s testimony that he
15   never gave her a piggyback ride (1 RT 384, 388), and never put anything inside her (1 RT 388,
16   392).
17           Respondent argues that petitioner fails to show the rule he seeks was clearly established
18   by the Supreme Court within the meaning of § 2254(d). The Court of Appeal so held. See
19   Sanchez, 246 Cal. App. 4th at 173 (“Though mandated by no statute, and never deemed a
20   constitutional guaranty, the rule requiring some independent proof of the corpus delicti has roots
21   in the common law.”) This court agrees.
22           Petitioner’s only federal law basis for his claim is the following Supreme Court statement
23   - “[i]t is a settled principle of the administration of criminal justice in the federal courts that a
24   conviction must rest upon firmer ground than the uncorroborated admission or confession of the
25   accused.” Wong Sun v. United States, 371 U.S. 471, 488 (1963) (citing Smith v. United States,
26   348 U.S. 147, 153 (1954)). To the extent petitioner argues that this “corpus delicti rule” was
27   violated by a lack of corroboration for his confession to digital penetration of D.C., he fails to
28   show the rule is clearly established federal constitutional law for purposes of 28 U.S.C. § 2254(d).
                                                         11
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 12 of 34


 1            While the Supreme Court has held that such corroboration is necessary in federal criminal
 2   cases, Opper v. United States, 348 U.S. 84, 89-90 (1954), the Supreme Court has not held that
 3   states are constitutionally required to enforce an independent corroboration rule. Thus, in Opper,
 4   Smith, and Wong Sun, the Supreme Court established a federal common law rule that requires
 5   corroboration of confessions by criminal defendants. The Supreme Court has not, however, held
 6   that rule to be an element of constitutional due process. See Jackson v. Virginia, 443 U.S. 307,
 7   330 n.1 (1979) (Stevens, J., concurring) (noting the “federal nonconstitutional rule, which surely
 8   would not apply in habeas review of state convictions, ‘that a conviction must rest upon firmer
 9   ground than the uncorroborated admission or confession of the accused’” (internal citation
10   omitted)); Tash v. Roden, 626 F.3d 15, 18 (1st Cir. 2010) (“Opper and Smith made no reference
11   to constitutional compulsion; corroboration was merely deemed a better rule sanctioned by
12   common law.”); Johnson v. Gibson, No. 99-7089, 2000 WL 1158335, at *9 (10th Cir. Aug. 16,
13   2000) (“Although Oklahoma law relies on authority from federal criminal cases, petitioner fails to
14   cite any clearly established Supreme Court authority holding that the need for independent
15   corroboration of a defendant’s confession is constitutionally required.”); Williams v. Chapleau,
16   No. 97-6015, 2000 WL 32015, at *4 (6th Cir. Jan. 4, 2000) (“Although federal courts typically
17   require corroboration of a criminal defendant’s out-of-court admissions, ... we are aware of no
18   authority for the proposition that the Constitution requires state courts to apply a similar rule.”);
19   Lucas v. Johnson, 132 F.3d 1069, 1078 (5th Cir. 1998) (petitioner’s argument that the state failed
20   to corroborate his confession did not raise an issue of constitutional dimension); Aschmeller v.
21   South Dakota, 534 F.2d 830, 832 n.1 (8th Cir. 1976) (noting that “[t]he corroboration rule has
22   never been termed a constitutional requirement”); Amezcua v. Lizarraga, No. 18-cv-1317 GPC
23   (MSB), 2019 WL 2289323, at *13 (S.D. Cal. May 29, 2019) (“Although the corpus delicti rule is
24   applied in federal criminal cases, it has not been held by the Supreme Court a requirement under
25   the U.S. Constitution.” (footnote omitted)); cf. Al Alwi v. Obama, 653 F.3d 11, 19 (D.C. Cir.
26   2011) (“The corroboration rule is a ‘common law’ rule, with neither constitutional nor statutory
27   bases . . . .”).
28   ////
                                                        12
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 13 of 34


 1          At least one federal court referred to the corroboration requirement as a rule of
 2   constitutional dimension. See Evans v. Luebbers, 371 F.3d 438, 443 n. 3 (8th Cir. 2004)
 3   (referring to Wong Sun and Smith as announcing a “clear constitutional rule . . . that a
 4   defendant’s conviction not rest solely upon his or her confession or extra-judicial statements”).
 5   However, the weight of authority is to the contrary. Further, to meet the § 2254(d) standard,
 6   petitioner must cite to clearly established Supreme Court authority that the Constitution requires
 7   independent corroboration for a defendant’s confession. He fails to do so.
 8          To the extent petitioner argues there was insufficient evidence to support his conviction on
 9   Count 1, that argument fails as well. The jury heard evidence that petitioner confessed to
10   digitally penetrating D.C. as well as evidence of other sexual abuse of both D.C. and M.C.
11   Petitioner fails to show that no rational trier of fact could have agreed with the jury’s finding of
12   guilt on Count 1. Cavazos, 565 U.S. at 2. Petitioner’s first habeas claim should fail.
13   II. Claim 2 – Exclusion of Impeachment Evidence
14          Petitioner next argues that his due process rights were violated when the trial court
15   excluded evidence to impeach S.S., the older brother of the victims and the prosecution’s primary
16   witness. (ECF No. 1 at 66-74.)
17          A. Applicable Legal Standards
18          “[T]he Constitution guarantees criminal defendants ‘a meaningful opportunity to present a
19   complete defense.’” Crane v. Kentucky, 476 U.S. 683, 690 (1986) (quoting California v.
20   Trombetta, 467 U.S. 479, 485 (1984)). It is also true, however, that “state and federal rulemakers
21   have broad latitude under the Constitution to establish rules excluding evidence from criminal
22   trials.” Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (quoting United States v. Scheffer,
23   523 U.S. 303, 308 (1998)). “Such rules do not abridge an accused’s right to present a defense so
24   long as they are not ‘arbitrary’ or ‘disproportionate to the purposes they are designed to serve.’”
25   Scheffer, 523 U.S. 303 at 308 (quoting Rock v. Arkansas, 483 U.S. 44, 56 (1987)). A rule is
26   “arbitrary” where it “exclude[s] important defense evidence but ... [does] not serve any legitimate
27   interests.” Holmes, 547 U.S. at 325. “[A] federal habeas court may overturn a state court's
28   application of federal law only if it is so erroneous that ‘there is no possibility fairminded jurists
                                                        13
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 14 of 34


 1   could disagree that the state court’s decision conflicts with [the Supreme] Court's precedents.’”
 2   Nevada v. Jackson, 569 U.S. 505, 508-09 (2013) (quoting Harrington v. Richter, 562 U.S. 86, 102
 3   (2011)). “Only rarely [has the Supreme Court] held that the right to present a complete defense
 4   was violated by the exclusion of evidence under a state rule of evidence.” Id. at 509.
 5          The United States Supreme Court has not “squarely addressed” whether a state court's
 6   exercise of discretion to exclude testimony violates a criminal defendant’s right to present
 7   relevant evidence. Moses v. Payne, 555 F.3d 742, 758-59 (9th Cir. 2009). Nor has the Court
 8   clearly established a “controlling legal standard” for evaluating discretionary decisions to exclude
 9   such evidence. Id. at 758; see also Brown v. Horell, 644 F.3d 969, 983 (9th Cir. 2011) (“Between
10   the issuance of Moses and the present, the Supreme Court has not decided any case either
11   ‘squarely address[ing]’ the discretionary exclusion of evidence and the right to present a complete
12   defense or ‘establish [ing] a controlling legal standard’ for evaluating such exclusions.”). Rather,
13   the Supreme Court has focused only on whether an evidentiary rule, by its own terms, violated a
14   defendant’s right to present evidence, and found that AEDPA does not permit a federal habeas
15   court to conclude that a state court’s discretionary exclusion of evidence pursuant to a valid
16   evidentiary rule violated clearly established Supreme Court precedent. Moses, 555 F.3d at 756–
17   60; Horell, 644 F.3d at 983.
18          Subsequently, the Supreme Court held that its precedent did not clearly establish that the
19   Constitution “requires a case-by-case balancing of interests” before a state rule precluding the
20   admission of extrinsic evidence to impeach a witness could be enforced. The Court held that it
21   “has never held that the Confrontation Clause entitles a criminal defendant to introduce extrinsic
22   evidence for impeachment purposes.” Jackson, 569 U.S. at 509-11 (exclusion of evidence under
23   state law for the purpose of focusing the fact-finder and conserving judicial resources was
24   appropriate and did not impinge on a defendant's right to present a complete defense.).
25          The Ninth Circuit has noted that “under AEDPA, ‘even clearly erroneous’ evidentiary
26   errors ‘that render a trial fundamentally unfair may not permit the grant of federal habeas corpus
27   relief if not forbidden by ‘clearly established federal law,’ as laid out by the Supreme Court.’”
28   Hale v. Cate, 530 F. App’x 636, 637 (9th Cir. 2013) (quoting Holley v. Yarborough, 568 F.3d
                                                       14
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 15 of 34


 1   1091, 1101 (9th Cir. 2009). Moses only addressed the exclusion of expert testimony under a
 2   Washington state statute. However, both the Ninth Circuit and district courts in this circuit have
 3   extended the holding in Moses to preclude habeas claims arguing that exclusion of other, non-
 4   expert evidence by state courts was contrary to, or an unreasonable application of, controlling
 5   Supreme Court precedent, or warranted habeas relief under AEDPA. See, e.g., Smith v. Small,
 6   697 F. App’x 538 (9th Cir. 2017) (California court’s decision to exclude defense witness
 7   testimony was not contrary to or an unreasonable application of clearly established Supreme
 8   Court precedent); Borges v. Davey, 656 F. App’x 303, 304 (9th Cir. 2016) (California court’s
 9   exclusion of proposed cross-examination pursuant to Cal. Evid. Code § 352 because questioning
10   would be cumulative and time-consuming did not warrant habeas relief under AEDPA); Dugger
11   v. Brown, 469 F. App’x 534 (9th Cir. 2012) (Supreme Court has established no controlling legal
12   standards to evaluate a state court’s decision to preclude defense impeachment testimony under
13   Cal. Evid. Code § 352); see also Gentry v. Grounds, No. 2:13-cv-0142 WBS KJN P, 2015 WL
14   3733395, at *10 (E.D. Cal. June 11, 2015) (state court’s decision to exclude defense impeachment
15   evidence under Cal. Evid. Code § 352 did not violate any clearly established federal law under §
16   2254(d)), rep. and reco. adopted, No. 2:13-cv-0142 WBS KJN P (E.D. Cal. July 10, 2015); Chein
17   v. Powers, No. CV 13-0126 ABC (AN), 2013 WL 6535301, at *10 (C.D. Cal. Dec.13, 2013)
18   (state trial court’s exclusion of proposed defense evidence regarding conduct of victim because it
19   was irrelevant did not warrant habeas relief under AEDPA); White v. Knipp, No. 2:11-cv-3016
20   TLN DAD P, 2013 WL 5375611, at *19 (E.D. Cal. Sept. 24, 2013) (state court’s exclusion of
21   third party culpability evidence did not warrant relief under AEDPA), rep. and reco. adopted, No.
22   2:11-cv-3016 TLN DAD P (E.D. Cal. Nov. 18, 2013).
23          B. State Court Decision
24                                 Exclusion of Impeachment Evidence
25                          Defendant also claims the trial court abused its discretion and
                    his right to due process by excluding evidence [of] certain school
26                  records pertaining to S.S. [which] indicated he exhibited
                    oppositional, defiant, and atypical behaviors purportedly relevant to
27                  his credibility as a witness. We disagree.
28
                                                       15
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 16 of 34


 1                                                  A.
 2                                     Additional Background
 3                       Defendant subpoenaed S.S.’s school records that the trial
                 court reviewed in camera. Certain of these records were made
 4               available to defense counsel. The prosecution then asked the trial
                 court to limit cross-examination of S.S. concerning a
 5               psychoeducational study (PS) prepared in May 2011. The
                 prosecution asked the trial court to preclude , as “irrelevant and
 6               unduly prejudicial,” any questioning concerning the following
                 contents of the study: “[R]eferrals for ‘[in]subordinate and defiant
 7               behavior; [¶] Anger outburst when frustrated over academics or
                 social injustices; [¶] Demonstrating victimizing behaviors; [¶]
 8               Seizures, setting fires, and thoughts of suicide; [¶] Prior diagnoses
                 and use of medication to control behavior; [¶] Conclusions based on
 9               limited hearsay that suggest potential for maladjustment including:
                 cruelty to animals, threats to hurt others . . , bullying classmates, and
10               other aggression and conduct problems.” The prosecution did not,
                 however, object to cross-examination concerning two reported
11               incidents of theft at school and requested a hearing under Evidence
                 Code section 402 to determine whether a reported statement made by
12               S.S. to the school psychologist, i.e., that he sometimes heard voices
                 in his head that no one else could hear, would be relevant to his
13               perception of defendant’s behavior on August 2, 2011.
14                       Prior to defense counsel’s cross-examination of C.C., the first
                 witness called by the prosecution, defense counsel raised the issue of
15               addressing the foregoing subjects with this witness. The trial court
                 ruled that S.S.’s “oppositional, defiant behavior at school that is
16               reflected in the [PS] doesn’t seem to me to have any bearing on his
                 truth or veracity.” The court also ruled such evidence inadmissible
17               under Evidence Code section 352 as an “unduly prejudicial” attack
                 on S.S.’s character. The trial court did, however, indicate that defense
18               counsel might be able to cross-examine S.S. concerning “his self-
                 report of hearing things that might not be there” and the “specific
19               incidents of . . .theft.”
20                       During S.S.’s testimony, defense counsel again raised the
                 issue of questioning him concerning his oppositional and defiant
21               behavior at school. Defense counsel argued: “I suspect [defendant]
                 is going to get on the stand, deny that any of this happened,
22               absolutely deny it. And so, ultimately, I have got to come up with a
                 theory for the jury as to why these children would make up
23               allegations against their babysitter who they had no problems with in
                 the past. [¶] And certainly seems to me with [S.S.], who is the oldest
24               of the children and the only one that’s allowed to leave the property
                 on a bicycle – the rest of the children weren’t – it seems to me I
25               should be able to ask that, if the response is merited, about the fact
                 he was defiant to authority and didn’t like to listen to other people,
26               especially people in position[s] of authority.” The trial court again
                 ruled the evidence inadmissible to the question of “whether this
27               witness is telling the truth or not” and also barred by Evidence Code
                 section 352.
28
                                                     16
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 17 of 34


 1                      S.S. was then questioned about the two reported thefts. He
                 admitted one of them. He was also questioned about his reported
 2               statement that he was hearing voices no one else could hear. He
                 denied making this statement. The parties stipulated the school
 3               psychologist would testify that S.S. made the statement.

 4                                                 B.

 5                                              Analysis

 6                       Defendant asserts the jury should have heard that S.S. “‘had
                 numerous referrals and suspensions for [in]subordinate and defiant
 7               behavior’” at school, a teacher noted he “will have anger outbursts
                 when he becomes frustrated over academics or social injustice[,]
 8               struggles on the yard and in small group situations[,] and he often
                 demonstrates victimizing behaviors,’” his “‘ primary disability is
 9               Emotional Disturbance’” he was “identified as showing
                 ‘Oppositional Defiant Disorder and Bipolar Disorder,’” his mother
10               was “‘ recently having more difficulty helping [him] control his
                 behavior,’” he had been ‘“ receiving therapy for one month. . . but
11               [was] not presently taking medication,’” “parent and teacher
                 responses suggested ‘a high level of maladjustment for . . .
12               aggression’ [and] that he ‘often threatens to hurt other and bullies
                 others,’” and parent and teacher responses also suggested “‘ a high
13               level of maladjustment for. . . atypicality (seems out of touch with
                 reality, has strange ideas, says things that make no sense, acts
14               strangely, seems unaware of others).’” He argues the foregoing
                 evidence “was highly relevant to the jury’s assessment of whether
15               his report of what he saw in the bedroom was one of his ‘strange
                 actions’—a product perhaps of his anger, defiance, or lack of contact
16               with reality.” We are not persuaded.

17                        We first note the foregoing evidence falls into two categories:
                 (1) evidence of S.S.’s past misconduct, i.e., insubordinate,
18               oppositional, defiant, aggressive, threatening, and victimizing
                 behavior; and (2) evidence S.S. appeared to be out of touch with
19               reality. With respect to the second category, aside from the report of
                 S.S. hearing voices no one else could hear, which was admitted into
20               evidence, defense counsel did not ask the trial court to admit this
                 evidence. Accordingly, any claim of error based on this category is
21               forfeited.[fn 6] (Evid. Code, § 354, subd. (a); see, e.g., People v
                 Panah (2005) 35 Cal.4th 395, 481.) We therefore address only the
22               first category.

23                      1. Relevance of the Proffered Evidence

24                       “No evidence is admissible except relevant evidence” and,
                 “except as otherwise provided by statute, all relevant evidence is
25               admissible.” (Evid. Code, §§ 350, 351.) Evidence is relevant if it has
                 “any tendency in reason to prove or disprove any disputed fact that
26               is of consequence to the determination of the action.” (Evid. Code, §
                 210.)
27
                        “Not all past misconduct has a ‘tendency in reason to prove
28               or disprove a witness’s honesty and veracity.” (People v. Wheeler
                                                    17
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 18 of 34


 1               (1992) 4 Cal. 4th 284, 295.) it is misconduct “involving moral
                 turpitude” that “may suggest a willingness to lie [citations], and this
 2               inference is not limited to conduct which resulted in a felony
                 conviction.” (Id. at pp. 295-296.) Thus, “the admissibility of any past
 3               misconduct for impeachment is limited at the outset by the relevance
                 requirement of moral turpitude.” (Id. at p. 296; see also People v.
 4               Clark (2011) 52 Cal.4th 856, 931.)

 5                       Here, based on the offer of proof, we cannot conclude S.S.’s
                 prior conduct rises to the level of moral turpitude, i.e., a “ ‘general
 6               readiness to do evil.’” (People v. Castro (1985) 38 Cal. 3d 301, 315.)
                 While the assessment indicates S.S. “threatens to hurt others, teases
 7               others, argues [w]hen denied own way, bullies others, seeks revenge,
                 hits and calls other adolescents names,” we do not know precisely
 8               what S.S. did to warrant these comments. However, arguing, teasing,
                 and name-calling certainly do not rise to the level of moral turpitude.
 9               Nor does committing a battery. (See People v. Mansfield (1988) 200
                 Cal.App.3d 82, 89.) Moreover, while the crimes of making a criminal
10               threat (§ 422) and arson (§ 451) have been held to involve moral
                 turpitude (see People v. Thornton (1992) 3 Cal.App.4th 419, 424;
11               People v. Miles (1985) 172 Cal.App.3d 474, 482), S. S. was not
                 convicted of these crimes. Instead, the school assessment simply
12               notes, based on parent and teacher responses, that S.S. “threatens to
                 hurt others.” This does not reveal “[t]he knowing infliction of mental
13               terror” held to be “deserving of moral condemnation” in People v
                 Thornton, supra, 3 Cal.App.4th at page 424. Similarly, the parent
14               response that S.S. “sets fires” does not reveal whether he set fire to
                 “any structure, forest land, or property,” as those terms are used in
15               the arson statute, or whether he did so “willfully and maliciously.”
                 (§ 451.) At most, the school assessment reveals a troubled young man
16               who was acting out in school and at home, not a person possessing a
                 general readiness to do evil, such that the jury could reasonably infer
17               a willingness to lie. We agree with the trial court that his evidence
                 was not relevant to S.S.’s credibility as a witness.
18
                        2. Evidence Code Section 352
19
                          Even assuming the evidence was relevant to S.S.’s
20               credibility, we would nevertheless conclude the evidence was
                 properly excluded under Evidence Code section 352. This section
21               provides the trial court with discretion to exclude relevant evidence
                 “if its probative value is substantially outweighed by the probability
22               that its admission will (a) necessitate undue consumption of time or
                 (b) create substantial danger of undue prejudice, of confusing the
23               issues, or of misleading the jury.”

24                       We review the trial court’s decision to exclude evidence
                 under Evidence Code section 352 for abuse of discretion. (People v.
25               Minifie (1996) 13 Cal.4th 1055, 1070.) However, while this
                 provision “permits the trial judge to strike a careful balance between
26               the probative value of the evidence and the danger of prejudice,
                 confusion and undue time consumption,” it also “requires that the
27               danger of these evils substantially outweigh the probative value of
                 the evidence. This balance is particularly delicate and critical where
28               what is at stake is a criminal defendant’s liberty.” (People v.
                                                    18
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 19 of 34


 1                  Lavergne (1971) 4 Cal.3d 735, 744; see People v. Holford (2012)
                    203 Cal.App.4th 155, 168 [section 352 objection should be overruled
 2                  “unless the probative value is ‘substantially’ outweighed by the
                    probability of a ‘substantial danger” ‘ of one of the statutory
 3                  counterweights].) Thus, Evidence Code section 352 “must bow to the
                    due process right of a defendant to a fair trial and his right to present
 4                  all relevant evidence of significant probative value to his defense.
                    [Citations.] Of course, the proffered evidence must have more than
 5                  slight relevancy to the issues presented. [Citation.]” (People v.
                    Burrell-Hart (1987) 192 Cal.App.3d 593, 599.)
 6
                            We have already concluded the proffered evidence was not
 7                  relevant to the issues presented. However, even if relevant, the
                    probative value was slight. In People v. Lightsey (2012) 54 Cal.4th
 8                  668, our Supreme Court upheld the trial court’s decision, under
                    Evidence Code section 352, to exclude evidence of a prosecution
 9                  witness’s misdemeanor conviction for assault with a deadly weapon,
                    explaining: “[E]vidence of [the witness’s] misdemeanor conduct-
10                  striking her ex-husband with a rock during a dispute-does not
                    strongly demonstrate moral turpitude, i.e., a “‘general readiness to do
11                  evil”‘ [citation], and thus would not have provided the jury much
                    assistance in assessing[her] credibility. ‘This was a routine matter of
12                  weighing the evidence’s probative value against the probability its
                    admission would “necessitate undue consumption of time” [citation],
13                  and the trial court’s ruling was both reasoned and reasonable.’
                    [Citation.]” (Id. at p. 714.) The same reasoning applies here.
14
                    The trial court did not abuse its discretion or violate defendant’s right
15                  to due process by excluding the proffered evidence.

16                          [fn 6] In any event, even if properly preserved for review,
                            while evidence S.S. seemed out of touch with reality about
17                          three months before defendant tried to have sex with his sister
                            would be relevant to his ability to perceive the even (see Evid.
18                          Code, §§ 210, 780), and further assuming the evidence was
                            not subject to exclusion as inadmissible hearsay or under
19                          Evidence Code section 352, we would nevertheless conclude
                            any error was harmless since the jury heard evidence S.S.
20                          reported hearing voices no one else could hear. This
                            additional, non-specific, evidence that parent and teacher
21                          responses revealed S.S. seemed out of touch with reality, had
                            strange ideas, said strange things, acted strangely, and
22                          seemed unaware of others would have added little to the
                            jury’s assessment of his ability to perceive the event that
23                          occurred on his bed. Moreover, the evidence against
                            defendant was overwhelming.               Indeed, defendant’s
24                          admission to trying to have sex with D.C. on the bed
                            corroborated S.S.’s testimony and confirmed he accurately
25                          perceived the event.

26   (LD 4 at 16-22 (some footnotes omitted).3 )

27
     3The Court of Appeal published only the analysis of claim 1. It did not certify for publication its
28   analyses of petitioner’s other claims. See Sanchez, 246 Cal. App. 4th at 179 n. *
                                                     19
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 20 of 34


 1           C. Analysis of Claim 2 – Exclusion of Impeachment Evidence
 2           As described above, there is no clearly established federal law that a state court’s
 3   application of California Evidence Code § 352 may violate due process. See Smith, 697 F. App’x
 4   538; Borges, 656 F. App’x 303; Dugger, 469 F. App’x 534. Petitioner attempts to argue that
 5   because the Court of Appeal misapplied state evidentiary rules, “application of state law in this
 6   case is no bar to federal review of petitioner’s confrontation claim.” Petitioner’s argument is
 7   nonsensical in the habeas context. Whether state law was violated is not a relevant question
 8   before this court. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (violation of state law is not
 9   cognizable on federal habeas). Rather, the first question under the § 2254(d) analysis is whether
10   petitioner asserts a claim supported by clearly established federal law as decided by the Supreme
11   Court. The authorities binding this court are clear that he does not.
12           Even if this court could consider a claim that the limitation on impeachment evidence
13   rendered petitioner’s trial fundamentally unfair, that claim would fail. The evidence against
14   petitioner was overwhelming and the trial court did permit S.S. to be impeached with questions
15   regarding two reported thefts and his statement to a school psychologist that S.S. told her he
16   heard voices no one else could hear. In addition, the parties stipulated that if the school
17   psychologist testified, she would confirm that statement.
18           In particular, the evidence that S.S. may have heard voices provided the defense with a
19   good basis to impeach his ability to perceive and report petitioner’s abuse of D.C. and M.C.
20   Petitioner fails to show that any additional impeachment of S.S. with evidence of his oppositional
21   behavior and challenges to authority would have affected the jury’s determination of petitioner’s
22   guilt. Petitioner’s claim 2 should fail.
23   III. Claim 3 – Prosecutorial Misconduct/Ineffective Assistance of Counsel
24           Petitioner raises the following claims of prosecutorial misconduct. Petitioner alleges the
25   prosecutor: (1) misled the jury regarding D.C.’s injuries; (2) disparaged defense counsel; (3)
26   indicated that she knew evidence not before the jury; (4) mispresented the parties’ stipulation and
27   urged the jury to speculate about evidence not in the record; and (5) asked the jury to sanction
28   petitioner for exercising his right to trial. What petitioner fails to point out in his petition, and
                                                         20
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 21 of 34


 1   respondent fails to argue, is that petitioner defaulted these prosecutorial misconduct claims
 2   because none of the instances of alleged misconduct were objected to at trial. The Court of
 3   Appeal noted the default and analyzed the claims under petitioner’s fall-back argument that the
 4   failure of counsel to object violated petitioner’s Sixth Amendment rights to the effective
 5   assistance of counsel. (See LD 4 at 28.)
 6             This court must decline to consider a claim that has been defaulted for failure to
 7   contemporaneously object. See Fairbank v. Ayers, 650 F.3d 1243, 1256-57 (9th Cir. 2011)
 8   (finding that California's contemporaneous objection rule was independent and adequate to bar
 9   federal review when a defense attorney failed to object to alleged prosecutorial misconduct).
10   Accordingly, as the state court did, this court considers petitioner’s claims that his trial counsel
11   was ineffective for failing to object to the five instances of prosecutorial misconduct set out
12   above.4
13             A. Applicable Legal Principles
14             To succeed on a claim of ineffective assistance of counsel, a petitioner must show that (1)
15   his counsel's performance was deficient and that (2) the “deficient performance prejudiced the
16   defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Counsel is constitutionally
17   deficient if his or her representation “fell below an objective standard of reasonableness” such
18   that it was outside “the range of competence demanded of attorneys in criminal cases.” Id. at
19   687-88 (internal quotation marks omitted). Prejudice is found where “there is a reasonable
20   probability that, but for counsel's unprofessional errors, the result of the proceeding would have
21   been different.” Id. at 694. A reasonable probability is “a probability sufficient to undermine
22   confidence in the outcome.” Id. “The likelihood of a different result must be substantial, not just
23   conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011).
24
     4Petitioner appears to raise the ineffective assistance of counsel claims only in his reply. (See
25   ECF No. 24 at 31-31.) Generally, this court may not consider claims raised for the first time in a
26   reply. See Lopez v. Dexter, 375 F. App’x 724 (9th Cir. 2010) (district court appropriately
     rejected claim that “surfaced for the first time in [the] traverse to the state’s answer” (citing
27   Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994)). However, because the ineffective
     assistance of counsel issue was raised, and considered, in the state court, this court will consider it
28   here.
                                                         21
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 22 of 34


 1          A reviewing court “need not determine whether counsel’s performance was deficient
 2   before examining the prejudice suffered by the defendant as a result of the alleged deficiencies. .
 3   . . If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice
 4   . . . that course should be followed.” Pizzuto v. Arave, 280 F.3d 949, 955 (9th Cir. 2002)
 5   (quoting Strickland, 466 U.S. at 697), amended and superseded on other grounds, 385 F.3d 1247
 6   (9th Cir. 2004); United States v. Ray, No. 2:11-cr-0216-MCE, 2016 WL 146177, at *5 (E.D. Cal.
 7   Jan. 13, 2016) (citing Pizzuto, 280 F.3d at 954), aff’d, 735 F. App’x 290 (9th Cir. 2018).
 8          B. State Court Decision
 9          The Court of Appeal found petitioner’s trial attorney did not act unreasonably when he did
10   not object to the alleged misconduct because the prosecutor’s actions did not amount to
11   misconduct and/or they were not prejudicial to petitioner.
12                                        Prosecutorial Misconduct
13                          Defendant further asserts the prosecutor engaged in
                    prejudicial misconduct in violation of his right to due process by (1)
14                  misleading the jury about the evidence, (2) misleading the jury about
                    a stipulation and suggesting facts not in evidence, (3) assuring the
15                  jury the case would not have been brought if the evidence was
                    lacking, (4) implying defendant was not human, except for the
16                  moment when he confessed to police, and (5) appealing to the
                    passions of the jury and disparaging defense counsel in front of the
17                  jury. This assertion of error is forfeited because defendant did not
                    object to the prosecutor’s alleged misconduct or request curative
18                  admonitions. (People v. McDowell (2012) 54 Cal.4th 395, 436.)
                    Anticipating forfeiture, defendant argues reversal is nevertheless
19                  required because defense counsel’s failure to object and request
                    admonitions amounted to ineffective assistance of counsel. We
20                  disagree. Because the asserted instances of alleged misconduct were
                    either not misconduct or not prejudicial, we conclude counsel’s
21                  failure to object and request admonitions did not fall below an
                    objective standard of reasonableness.
22
                            A criminal defendant has the right to the assistance of counsel
23                  under both the Sixth Amendment to the United States Constitution
                    and article I, section 15, of the California Constitution. (People v.
24                  Ledesma (1987) 43 Cal.3d 171, 215.) This right “entitles the
                    defendant not to some bare assistance but rather to effective
25                  assistance. [Citations.] Specifically, it entitles him [or her] to ‘the
                    reasonably competent assistance of an attorney acting as his [or her]
26                  diligent conscientious advocate.’ [Citations.]” (Ibid., quoting United
                    States v. DeCoster (D.C.Cir. 1973) 487 F.2d 1197, 1202.) “‘In order
27                  to demonstrate ineffective assistance of counsel, a defendant must
                    first show counsel’s performance was “deficient” because his [ or
28                  her] “representation fell below an objective standard of
                                                       22
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 23 of 34


 1                  reasonableness ... under prevailing professional norms.” [Citations.]
                    Second, he [or she] must also show prejudice flowing from counsel’s
 2                  performance or lack thereof. [Citation.] Prejudice is shown when
                    there is a “reasonable probability that, but for counsel’s
 3                  unprofessional errors, the result of the proceeding would have been
                    different. A reasonable probability is a probability sufficient to
 4                  undermine confidence in the outcome.”’” (In re Harris (1993) 5
                    Cal.4th 813, 832-833; accord, Strickland v. Washington (1984) 466
 5                  U.S. 668, 687 [80 L.Ed.2d 674, 693].) The burden of proving a claim
                    of ineffective assistance of counsel is squarely upon the defendant.
 6                  (People v. Camden (1976) 16 Cal.3d 808, 816.)

 7                          We must first determine whether defense counsel’s failure to
                    object to the specific instances of alleged misconduct fell below an
 8                  objective standard of reasonableness. “Under the federal
                    Constitution, a prosecutor commits reversible misconduct only if the
 9                  conduct infects the trial with such ‘“unfairness as to make the
                    resulting conviction a denial of due process.”’ [Citation.] By
10                  contrast, our state law requires reversal when a prosecutor uses
                    ‘deceptive or reprehensible methods to persuade either the court or
11                  the jury’ [citation] and “‘it is reasonably probable that a result more
                    favorable to the defendant would have been reached without the
12                  misconduct’” [citation].” (People v. Davis (2009) 46 Cal.4th 539,
                    612.)
13

14   (LD 4 at 28-29.)

15           The Court of Appeal then went on to address each instance in which petitioner alleged his

16   attorney unreasonably failed to object to misconduct. That court’s reasoning on each contention

17   is set out in the discussion of petitioner’s claims below.

18           C. Analysis of Ineffective Assistance of Counsel

19                  1. Misstating Evidence re Injury to D.C.

20           Petitioner argues the prosecutor improperly mischaracterized the evidence by describing

21   an interviewer’s question of petitioner as asking whether anything went “into her vagina that we

22   need to know about when her hymen broke?” (2 RT 993.) Petitioner contends there was no

23   evidence D.C.’s hymen was ruptured as a result of any action by petitioner and the statement was

24   prejudicial.

25           The question before this court is whether the Court of Appeal reasonably held that

26   petitioner’s trial attorney acted appropriately when he failed to object to this argument. As the

27   Court of Appeal points out, counsel’s reasonableness would have been based on a consideration

28   of whether the prosecutor’s actions would have been found by the state court to amount to
                                                        23
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 24 of 34


 1   prejudicial misconduct. That inquiry is not limited to federal law. If the prosecutor’s actions
 2   would have been considered prejudicial misconduct under state law, then petitioner’s trial
 3   attorney acted unreasonably in failing to object to them. In recounting the standards for
 4   determining prosecutorial misconduct under both federal and state law, the Court of Appeal
 5   shows that the state law standards are more lenient. In other words, proving prejudicial
 6   prosecutorial misconduct would have been easier under state, rather than federal, standards.
 7   Accordingly, those state standards must be considered by this court as well. The prosecutor thus
 8   committed objectionable misconduct under state law if she used “‘deceptive or reprehensible
 9   methods to persuade either the court or the jury’ [citation] and “‘it is reasonably probable that a
10   result more favorable to the defendant would have been reached without the misconduct’”
11   [citation].”” (LD 4 at 29 (citing People v. Davis (2009) 46 Cal.4th 539, 612).
12          The Court of Appeal rejected petitioner’s claim by finding the prosecutor’s argument did
13   not, in fact, misstate the evidence. Therefore, any objection by counsel would have been futile.
14                          The first instance of alleged misconduct occurred during the
                    prosecutor’s closing argument. Describing defendant’s interview
15                  with police, the prosecutor stated: “This is when the officers are
                    saying, [D.C.] is going to get examined; did you give her any STDs.
16                  Did anything go into her vagina that we need to know about when
                    her hymen broke? They explained that to him.” (Italics added.)
17                  Defendant complains the prosecutor misled the jury about the
                    evidence because there was no evidence D.C. ‘s hymen broke. While
18                  “mischaracterizing the evidence is misconduct” (People v. Hill
                    (1998) 17 Cal.4th 800, 823), where the prosecutor’s comments are
19                  ambiguous, the question is “whether there is a reasonable likelihood
                    that the jury misconstrued or misapplied” the comments. (People v.
20                  Clair (1992) 2 Cal.4th 629, 663.) Here, “when her hymen broke”
                    could be construed to indicate it did actually break, while the doctor
21                  who performed the sexual assault examination on D.C. testified there
                    were no findings of sexual trauma. However, the prosecutor was
22                  clearly referring to defendant’s police interview, in which defendant
                    was asked whether he penetrated D.C.’s vagina “however slight,”
23                  because any such penetration “breaks the hymen.” Viewed in
                    context, we conclude the jury likely understood the challenged
24                  language to refer to the detective’s suggestion to defendant that
                    D.C.’s hymen broke, and not that the hymen was in fact perforated.
25                  So viewed, the challenged statement did not mischaracterize the
                    evidence and defense counsel was not ineffective for failing to
26                  object.
27   (LD 4 at 29-30.)
28   ////
                                                       24
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 25 of 34


 1          Petitioner contends the prosecutor’s statement, simply read, asserted that D.C.’s hymen
 2   had been ruptured. Petitioner argues that such a statement was a mischaracterization of the
 3   evidence that would have been extremely prejudicial.
 4          This court agrees with the Court of Appeal that the statement, while certainly not well
 5   said, did not amount to misconduct. The prosecutor was recounting the interviewer’s testimony
 6   that he told petitioner D.C. was going to be examined and asked whether petitioner gave her any
 7   STDs or whether anything went into her vagina that could have ruptured her hymen. While not
 8   identical to the testimony, the jury would not have been misled. Moreover, even if misconduct,
 9   the statement was not prejudicial. There was medical testimony that doctors found no evidence
10   of sexual trauma. And, the jury was reminded in the defense closing argument that there was “not
11   one sign of sexual abuse or trauma.” (2 RT 1023.) Finally, the jury was instructed that
12   “[n]othing that the attorneys say is evidence.” (2 RT 946.) Petitioner fails to show his trial
13   counsel acted unreasonably in failing to object to the prosecutor’s argument or that the absence of
14   an objection prejudiced him.
15                  2. Disparaging Defense Counsel
16          Petitioner argues the prosecutor disparaged defense counsel numerous times when she
17   questioned the victims and accused counsel of going “on the attack” in his questioning of those
18   victims and their families.
19          The Court of Appeal held that the prosecutor’s comments did amount to misconduct. It
20   further held, however, that there was no reasonable probability counsel’s failure to object affected
21   the verdict.
22                  [D]efendant asserts the prosecutor committed misconduct by
                    appealing to the passions of the jury and disparaging defense counsel.
23                  The prosecutor stated during her rebuttal argument: “Can you
                    imagine what that must feel like, to be an eight-year-old kid, with 12
24                  adults -- 14 staring at her; and the most important person in her life
                    on August 2, 2011, looking right at her. But, yet, [defense counsel],
25                  with his many years of experience, was able to twist her up. And how
                    hard is that, to twist up an eight-year-old girl to the point where she
26                  is crumpled in her seat, unable to even talk about anything?”
                    Additionally, defendant complains the prosecutor asked M.C. “how
27                  she felt there on the stand” and whether defense counsel’s questions
                    about her body made her “feel embarrassed,” stated in her closing
28                  argument that the SAFE interview is different from trial, “where you
                                                        25
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 26 of 34


 1                  have an experienced defense attorney doing leading questions and
                    getting answers that they want out of a kid who is oftentimes trained
 2                  to obey adults,” and stated in her closing and rebuttal arguments that
                    defense counsel went “on the attack” in cross-examining the children
 3                  and also “attacked” their parents and the police. It is improper for a
                    prosecutor “to portray defense counsel as the villain in the case”; this
 4                  is because a “defendant’s conviction should rest on the evidence, not
                    on derelictions of his [or her] counsel. [Citations.] Casting uncalled
 5                  for aspersions on defense counsel directs attention to largely
                    irrelevant matters and does not constitute comment on the evidence
 6                  or argument as to inferences to be drawn therefrom.” (People v.
                    Thompson (1988) 45 Cal.3d 86, 112.) In People v. Turner (1983) 145
 7                  Cal.App.3d 658, disapproved on other grounds in People v. Newman
                    (1999) 21 Cal.4th 413, 422-423, footnote 6, and People v. Majors
 8                  (1998) 18 Cal.4th 385, 410-411, the Court of Appeal held the
                    prosecutor “overreacted” to defense counsel’s cross-examination of
 9                  the victim and engaged in misconduct by portraying defense counsel
                    as “an additional villain who was attacking the victim.” (Turner,
10                  supra, 145 Cal.App.3d at p. 674.) The same can be said of the
                    prosecutor’s argument here. However, as in Turner, we conclude the
11                  misconduct was harmless. (Ibid.) In light of the overwhelming
                    evidence of defendant’s guilt, there is no reasonable probability a
12                  result more favorable to the defendant would have been reached
                    without the misconduct. (See People v. Davis, supra, 46 Cal.4th at p.
13                  612.) For the same reason, even if we were to conclude defense
                    counsel’s failure to object to the foregoing statements fell below an
14                  objective standard of reasonableness, there would be no prejudice.

15   (LD 4 at 34-35.)

16          While petitioner argues the prosecutor’s statements were misconduct, and there appears to

17   be no dispute that they were, petitioner makes no real attempt to argue the statements were

18   prejudicial. This court finds they were not. Those statements were not specifically focused on

19   the evidence and this court finds no basis to conclude, based on the substantial evidence of

20   petitioner’s guilt, including his admissions, that had counsel objected to those statements, there is

21   a reasonable probability the result of the proceeding would have been different. The Court of

22   Appeal’s decision was not contrary to or an unreasonable application of clearly established

23   federal law and does not rest on an unreasonable determination of the facts.

24                  3. Vouching

25          Petitioner argues that the prosecutor’s assertion that she would not be arguing to the jury if

26   she thought the evidence was insufficient to convict him amounts to improper vouching. A

27   prosecutor’s expression of a personal opinion of the guilt of the accused can “convey the

28   impression that evidence not presented to the jury, but known to the prosecutor, supports the
                                                       26
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 27 of 34


 1   charges against the defendant and can thus jeopardize the defendant's right to be tried solely on
 2   the basis of the evidence presented to the jury.” United States v. Young, 470 U.S. 1, 18-19
 3   (1985) (citing Berger v. United States, 295 U.S., 78, 88-89 (1935)).
 4           The California Court of Appeal rejected petitioner’s contention that the prosecutor’s
 5   comment amounted to vouching:
 6                            [D]efendant complains the prosecutor stated during her
                     rebuttal argument: “No evidence at all? I promise you, I would not
 7                   be arguing in front of you that there was.” Defendant argues: “The
                     prosecutor’s statement that she would not be arguing to the jury if
 8                   she did not have sufficient evidence invites the jury to rely on the
                     prosecutor’s personal probity rather than on the evidence in the case
 9                   and may be understood by the jury as an assurance that the prosecutor
                     is relying on additional evidence.” A prosecutor may not “express a
10                   personal opinion or belief in a defendant’s guilt, where there is
                     substantial danger that jurors will interpret this as being based on
11                   information at the prosecutor’s command, other than the evidence
                     adduced at trial. The danger is acute when the prosecutor offer his
12                   [or her] opinion and does not explicitly state that it is based solely on
                     the inferences from the evidence at trial.” (People v. Bain (1971) 5
13                   Cal.3d 839, 848.) However, viewing in context, we cannot agree
                     with defendant’s characterization of the challenged statement as an
14                   assurance to the jury that there is sufficient evidence, perhaps outside
                     that adduced at trial, to support defendant’s guilty. The challenged
15                   statement was made in response to defense counsel’s argument there
                     was not evidence of sexual penetration, or that a piggyback ride took
16                   place. The prosecutor responded: “[W]hat are you expecting? A
                     picture of the piggy-back ride? [¶] I – at this point, you have the
17                   defendant’s statement, and you have [the doctor’s] exam; and, ladies
                     and gentlemen, you need evidence that a crime occurred, however
18                   slight that evidence is. You got -- you’ll get the instructions in the
                     deliberation room. You have a lot of evidence that a crime occurred:
19                   Touching breasts, touching butt, touching vagina, being in a room
                     with [D.C.], [S.S.] seeing him on top of her .... No evidence at all? I
20                   promise you, I would not be arguing in front of you that there was.”
                     Viewed in context, we conclude the jury likely understood the
21                   challenged statement to refer to the evidence the prosecutor recited
                     immediately before the statement. So viewed, there was no
22                   misconduct and defense counsel was not ineffective for failing to
                     object.
23

24   (LD 4 at 32-33.)
25           Read in context, the prosecutor’s argument did not imply the prosecutor had knowledge of
26   evidence not presented to the jury. Rather, the statement was made as part of a summary of that
27   evidence and was made in direct response to argument by the defense. It was not misconduct and
28   petitioner’s trial counsel did not act unreasonably in failing to object to it.
                                                         27
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 28 of 34


 1                  4. Misstating Evidence re Parties’ Stipulation
 2          Petitioner next contends that, despite stipulating to the testimony of a school psychologist
 3   regarding a statement made to her by S.S., the prosecutor argued in closing that some of the
 4   psychologist’s testimony, had the jury heard it, would have been false and implied that the
 5   prosecutor could have adduced different testimony upon cross-examination.
 6          The Court of Appeal found the prosecutor’s argument was not misconduct and, to the
 7   extent the prosecutor made one comment that could be construed as referring to a fact not in
 8   evidence, that comment was not so prejudicial that there was a reasonable probability the result of
 9   trial would have been different if counsel had objected.
10                           [D]efendant claims the prosecutor misled the jury about the
                    stipulation entered into between the parties, i.e., the school
11                  psychologist would testify S.S. told her on one occasion in May 2011
                    that “sometimes he heard voices in his head that no one else could
12                  hear.” The prosecutor stated during her closing argument: “[S.S.]
                    told –allegedly told a school psychologist -- a school counselor that
13                  he heard things that no one else could hear. And, first of all, there is
                    a stipulation that, if she were to take the stand, she would have said
14                  that. But you can’t just assume that it is true just because she would
                    say that. She was not subject to cross-examination. She did not give
15                  you the context under which that statement was said. She didn’t tell
                    you any of the good things that possibly she knows about him either.
16                  The fact that that fact was given -- that she would testify to that single
                    fact in isolation doesn’t tell you have to believe it. It is just a fact that
17                  you can consider [of a statement] that he made in 2011.”
18                          Defendant argues the prosecutor “implied to the jury that
                    defense counsel was preventing cross-examination and the elicitation
19                  of testimony helpful to the prosecution” and “suggested there were
                    facts not in evidence, favorable to the prosecution, to which the
20                  absent witness would have testified.” We disagree. A prosecutor
                    “should not, of course, argue facts not in evidence” (People v.
21                  Osband (1996) 13 Cal.4th 622; 698), and “[w]here the circumstances
                    do not indicate suppression of material evidence or any other
22                  impropriety in failing to call a witness, it may be misconduct for the
                    prosecutor ... to assert that a particular person, if called, would give
23                  certain testimony.” (5 Witkin, Cal. Criminal Law (4th ed. 2012)
                    Criminal Trial, § 762, p. 1186.) Here, however, the prosecutor
24                  informed the jury that, while the stipulation created a conflict in the
                    evidence as to whether S.S. told the school psychologist he heard
25                  voices no one else could hear, the stipulation did not resolve that
                    conflict. If called as a witness, the psychologist would have testified
26                  S.S. made the statement; S.S. testified he did not. The parties did not
                    stipulate that the psychologist’s testimony would have been true. It
27                  was for the jury to decide who was (or would have been) telling the
                    truth. Pointing this out to the jury was not misconduct. Nor was the
28                  prosecutor’s subsequent comment that the stipulation provided
                                                         28
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 29 of 34


 1                  limited information from which the jury could assess the
                    psychologist’s credibility. The only arguable suggestion of facts not
 2                  in evidence was the comment that the psychologist might “possibly”
                    know “good things” about S.S. But anyone might possibly know
 3                  good things about anyone. This statement does not assert the
                    psychologist actually had good things to say about S.S., or defendant
 4                  somehow prevented her from sharing these good things with the jury.
                    Defense counsel was not ineffective for failing to object to these
 5                  comments.

 6   (LD 4 at 30-31.)

 7          This court agrees that the prosecutor statements did not amount to misconduct. The

 8   parties stipulated to the substance of the psychologist’s testimony but did not stipulate that the

 9   testimony was necessarily true. Further, to the extent the prosecutor’s argument called for

10   speculation that the psychologist might “possibly” know some good things about S.S., that

11   suggestion was brief and did not imply the prosecutor was aware of evidence not before the jury.

12   Petitioner fails to show counsel’s failure to object to this argument was unreasonable under

13   Strickland.

14                  5. Denigration of Petitioner’s Decision to go to Trial

15          In the final instance of alleged prosecutorial misconduct, petitioner argues that the

16   prosecutor’s statement that petitioner was “human” when he accepted responsibility for his

17   actions implied that he was inhuman in disputing his crimes and going to trial.

18          The Court of Appeal found petitioner’s claim simply a mischaracterization of the

19   prosecutor’s statements.

20                          [D]efendant takes issue with the following statement made
                    during the prosecutor’s closing argument, again referring to
21                  defendant’s police interview: “And for a moment, the defendant
                    becomes a human, and he starts to talk and gives this information
22                  up.” Defendant argues: “By suggesting that [defendant] was human
                    only for a moment, when he responded with admissions of
23                  wrongdoing to the officers’ expressions of concern for the family,
                    the prosecutor implied that [ defendant] has behaved inhumanly since
24                  then. The prosecutor implied that, after that fleeting moment of
                    humanity, [defendant] reprehensibly reverted to inhumanity by
25                  denying the truth of his admissions and demanding a trial, and thus
                    implicitly     invited the jury to chastise [defendant’s]
26                  presumptuousness in demanding a trial. The argument thus infringed
                    on [defendant’s] constitutional trial right.” The foregoing quote, with
27                  a single citation to the Sixth Amendment to the federal Constitution,
                    is the entirety of defendant’s argument. It is insufficient to raise the
28                  issue. (See In re S.C. (2006) 138 Cal.App.4th 396,408 [appellate
                                                       29
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 30 of 34


 1                  brief must contain “meaningful legal analysis supported by citations
                    to authority and citations to facts in the record that support the claim
 2                  of error”].)

 3                          In any event, we disagree with defendant’s characterization
                    of the prosecutor’s argument. No reasonable juror would have taken
 4                  it as an invitation to hold defendant’s decision to demand a trial
                    against him. Moreover, while stating defendant was human only
 5                  when he confessed does imply he was otherwise inhuman, we do not
                    view this as misconduct. “Argument may be vigorous and may
 6                  include opprobrious epithets reasonably warranted by the evidence.
                    [Citations.]” (People v. Edelbacher (1989) 47 Cal.3d 983, 1030; see
 7                  also People v. Terry (1962) 57 Cal.2d 538, 561-562 [reference to the
                    defendant as an “animal”]; People v. Jones (1970) 7 Cal.App.3d
 8                  358,362 [reference to the defendant’s “animalistic tendencies”].)
                    Merriam-Webster defines “inhuman” to mean “lacking pity,
 9                  kindness, or mercy.” (Merriam-Webster’s Collegiate Dict. (11th ed.
                    2003) p. 643, col. 2.) Defendant’s crimes against D.C. and M.C.
10                  certainly qualify. We therefore conclude the prosecutor’s comments
                    were warranted by the evidence and amounted to vigorous but fair
11                  argument. Defense counsel was not ineffective for failing to object.

12   (LD 4 at 33-34.)

13          Petitioner’s claim has no basis in the facts. The prosecutor’s argument did not compel or

14   even suggest that petitioner’s behavior in going to trial was “inhuman.” Petitioner presents no

15   basis to conclude his attorney’s failure to object to this statement was unreasonable.

16          Finally, petitioner’s contention that the cumulative effect of the prosecutorial misconduct

17   prejudiced him is baseless. First, this court considers here petitioner’s claim of ineffective

18   assistance of counsel, not prosecutorial misconduct. Second, this court finds only the

19   prosecutor’s disparagement of defense counsel to have amounted to misconduct of any weight.

20   And, as described above, given the significant evidence of petitioner’s guilt presented at trial,

21   even had petitioner’s trial attorney objected to those statements, it cannot be said that there is a

22   reasonable probability the result of the proceeding would have been different.

23   IV. Admission of Evidence of Child Sexual Abuse Accommodation Syndrome

24          At trial, an expert, Dr. Anthony Urquiza, testified about Child Sexual Abuse

25   Accommodation Syndrome (“CSAAS”). The jury was told he had not examined the victims and

26   was testifying generally to common responses of child victims of sexual abuse. Petitioner argues

27   that California law permits expert testimony about CSAAS only for the purpose of rehabilitating

28   a victim’s credibility. According to petitioner, that was not the case here.
                                                        30
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 31 of 34


 1          Petitioner argues strenuously that the admission of the CSAAS evidence violated state
 2   law. He cites few federal cases and in none of those cases did the Supreme Court hold that the
 3   Constitution limits general expert testimony about the conduct of sex abuse victims to only that
 4   testimony necessary to rehabilitate a victim’s credibility.
 5          First, petitioner cites to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
 6   (1993). Any argument based on Daubert is unavailing. The Court held in Daubert that Federal
 7   Rule of Evidence 702 requires district judges to be gatekeepers for proposed scientific evidence
 8   by assuring “that any and all scientific testimony or evidence admitted is not only relevant, but
 9   reliable.” 509 U.S. at 589. Accordingly, an expert’s testimony must be based on scientific
10   knowledge that is grounded “in the methods and procedures of science,” and consists of more
11   than just “subjective belief or unsupported speculation.” Id. at 590–91. Daubert states a non-
12   constitutional evidentiary rule that applies in the federal trial courts. See Kumho Tires Co., Ltd.
13   v. Carmichael, 526 U.S. 137, 147 (1999) (“In Daubert, this Court held that Federal Rule of
14   Evidence 702 imposes a special obligation upon a trial judge to ‘ensure that any and all scientific
15   testimony...is not only relevant, but reliable.’” (citations omitted)); see also Wilson v. Sirmons,
16   536 F.3d 1064, 1101-02 (10th Cir. 2008) (“Daubert does not set any specific constitutional floor
17   on the admissibility of scientific evidence.”). As such, “Daubert does not bind the states, which
18   are free to formulate their own rules of evidence subject only to the limits imposed by the
19   Constitution.” Kinder v. Bowersox, 272 F.3d 532, 545 n.9 (8th Cir. 2001). Accordingly, Daubert
20   provides no basis for habeas relief.
21          Second, petitioner invokes the Confrontation Clause. He argues that the expert testimony
22   “advised the jury” to disregard ambiguities and inconsistencies in the victims’ testimony, thereby
23   limiting his right to confront those witnesses. Petitioner fails to state any plausible claim that his
24   confrontation rights were violated. The defense had the ability to fully cross-examine Dr.
25   Urquiza and the victims. Moreover, Dr. Urquiza did not testify about the reactions of the specific
26   victims in this case. Petitioner’s Confrontation Clause argument is baseless.
27          While, as discussed above, state court evidentiary rulings are generally considered to fall
28   outside the scope of habeas, there is some case law indicating that the admission of “flawed
                                                        31
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 32 of 34


 1   expert testimony” can amount to a due process violation where the introduction of that evidence
 2   “undermined the fundamental fairness of the entire trial.”5 Giminez v. Ochoa, 821 F.3d 1136,
 3   1145 (9th Cir. 2016) (quoting Lee v. Houtzdale SCI, 798 F.3d 159, 162 (3d Cir. 2015)). On the
 4   basis that petitioner may arguably state a federal claim, this court considers whether the
 5   California Court of Appeal’s rejection of this claim was unreasonable under § 2254(d).
 6          The California Court of Appeal thoroughly examined the state law issues. It concluded
 7   that Dr. Urquiza testified consistent with state law principles that limit the testimony of an expert
 8   on child sexual abuse. Those principles, as established by the California Supreme Court, are that:
 9                  “[E]xpert testimony on the common reactions of child molestation
                    victims is not admissible to prove that the complaining witness has
10                  in fact been sexually abused; it is admissible to rehabilitate such
                    witness’s credibility when the defendant suggests that the child’s
11                  conduct after the incident----e.g., a delay in reporting-is inconsistent
                    with his or her testimony claiming molestation. [Citations.] ‘Such
12                  expert testimony is needed to disabuse jurors of commonly held
                    misconceptions about child sexual abuse, and to explain the
13                  emotional antecedents of abused children’s seemingly self-
                    impeaching behavior.”’
14

15   (LD 4 at 22 (quoting People v. McAlpin 53 Cal.3d 1289, 1300-01 (1991)). Dr. Urquiza’s
16   testimony explained the five stages of CSAAS: “(1) secrecy; (2) helplessness; (3) entrapment and
17   accommodation; (4) delayed and unconvincing disclosure; and (5) retraction or recantation.” (LD
18   4 at 22.) The court noted that Urquiza testified that “he was not there to render an opinion as to
19   whether or not the alleged victims in this case were sexually abused .” He explained that CSAAS
20   is “an educational tool for therapists” and “often is used to educate jurors about sexual abuse and
21   to dispel myths or misunderstandings that they may have about sexual abuse.” (Id.)
22   ////
23
     5 The Court of Appeals made this statement in Giminez in the context of considering whether Mr.
24   Giminez should be permitted to seek habeas relief for a second time. New evidence had come to
     light which contradicted the prosecution’s scientific evidence introduced at trial. The Court held
25   that “habeas petitioners can allege a constitutional violation from the introduction of flawed
26   expert testimony at trial if they show that the introduction of this evidence undermined the
     fundamental fairness of the entire trial. 821 F.3d at 1145 (internal citations and quotation marks
27   omitted). It appears to be limited to a showing that the prosecution’s forensic evidence was
     scientifically flawed. That is not the case here. Nonetheless, this court considers the fundamental
28   fairness issue out of an abundance of caution.
                                                         32
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 33 of 34


 1            The evidence was appropriate, the Court of Appeal held, because it was used to counter
 2   suggestions that the victims’ conduct and statements were inconsistent with having been sexually
 3   abused. With respect to petitioner’s arguments that Dr. Urquiza’s testimony violated petitioner’s
 4   due process rights. The court simply noted that “[s]imilar arguments were raised and rejected in
 5   People v. Patino (1994) 26 Cal.App.4th 1737, at pages 1746-1747. We agree with that decision.”
 6   (LD 4 at 22.) In Patino, the court held that the “[a]ppellant has failed to demonstrate how his
 7   fundamental right to a fair trial was violated by the introduction of CSAAS testimony to
 8   rehabilitate [the victim’s] testimony after a rigorous defense cross-examination calling into
 9   question the victim's credibility.”
10            This court similarly finds no basis to conclude that petitioner’s right to a fair trial was
11   fundamentally undermined by the testimony of Dr. Urquiza. The jury was repeatedly told,
12   through testimony and questioning, that Dr. Urquiza was not rendering an opinion on the
13   truthfulness of the victim witnesses or on the underlying issue of petitioner’s guilt. Petitioner
14   makes no showing that the state court’s rejection of this claim was contrary to or an unreasonable
15   application of clearly established federal law or based on an unreasonable determination of the
16   facts.
17   V. Cumulative Error
18            The Court of Appeal simply held that because it had “rejected each of defendant’s
19   assertions of error, . . . his claim of cumulative prejudice requiring reversal of conviction also
20   fails.” (LD 4 at 38.) Particularly in light of petitioner’s confessions to the charged conduct, it can
21   hardly be said that any errors discussed above rendered petitioner’s trial fundamentally unfair.
22   Petitioner’s final claim that the cumulative effect of all errors unfairly prejudiced him should be
23   rejected.
24                                               CONCLUSION
25            For the foregoing reasons, the Clerk of the Court IS HEREBY ORDERED to randomly
26   assign a district judge to this case, and
27   ////
28   ////
                                                         33
     Case 2:17-cv-00455-KJM-DB Document 29 Filed 11/16/20 Page 34 of 34


 1            IT IS RECOMMENDED that petitioner’s petition for a writ of habeas corpus be denied.
 2            These findings and recommendations will be submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
 4   being served with these findings and recommendations, any party may file written objections with
 5   the court and serve a copy on all parties. The document should be captioned “Objections to
 6   Magistrate Judge's Findings and Recommendations.” Any response to the objections shall be
 7   filed and served within seven days after service of the objections. The parties are advised that
 8   failure to file objections within the specified time may result in waiver of the right to appeal the
 9   district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the objections, the
10   party may address whether a certificate of appealability should issue in the event an appeal of the
11   judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the district court must
12   issue or deny a certificate of appealability when it enters a final order adverse to the applicant).
13   Dated: November 16, 2020
14

15

16

17   DLB:9
     DB/prisoner-habeas/sanc0455.fr
18

19

20

21

22

23

24

25

26

27

28
                                                        34
